DETAILED ACTION
This office action is to correct the typo-graphical error in the action mailed on 6/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 8th September 2020, has been entered.
Response to Amendment
The following detailed action acknowledges the amendments of the Response filed on 8th September 2020, and the Supplemental Response filed on 25th September 2020. The amendments in the filed responses have been entered. 
From the Response:
Claims 6, 9, 12, 13, 15-17 and 19 have been amended. 
Claims 1-5, 7-8, 10-11, 14 and 20 are confirmed to have been cancelled. 
From the Supplemental Response:
Claims 6, 13 and 16 have been amended.
Claims 1-5, 7-8, 10-11, 14 and 20 are confirmed to have been cancelled.
Claims 6, 9, 12-13 and 15-19 are pending in the application and the status of the application is currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (US 2015/0324789 A1, hereinafter “Dvorak”), in view of Zinder (US 2017/0005804 A1, hereinafter “Zinder”), in view of Wilson (US 20170103385 A1, hereinafter “Wilson”).
Regarding Claim 6, Dvorak teaches 
with an authorized third party system: 
receiving a wallet recovery request from a requestor device, (interpreting the wallet recovery as the lost access to cryptocurrency:  “Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new cryptocurrency address associated with the new user device 10 is initiated.” See Dvorak in [0165])
verifying that a user identity associated with the wallet recovery request is identified as a wallet owner […], (the verification information gathered from the user device: “the user would be directed to initiate contact with a secure device company who had access to the device database 54 and would be responsible for verifying the identity of the user and the user's authority to initiate the request. The recovery private key stored in the vault may be under the control of a recovery key company that may be separate from the secure device company. In the event of a lost or damaged user device 10, this verification process could include sending a new user device 10 so that the user can provide a fingerprint scan for verification.” See Dvorak in [0164])
responsive to verifying that the user identity is identified as a wallet owner, transmitting a signed recovery blockchain transaction to a blockchain node […], 
wherein the recovery blockchain transaction identifies a new public key […]; (interpreted as the recovery key: “When a request for signature using the recovery key is received, the recovery key company may then send out a notice to at least two contacts at the secure device company that had been previously registered. The notice can be sent by email telephone call or any other methodology for verifying the notice. The request for signature may not move forward unless a positive response has been received from a predefined number of independent contacts at the secure device company.” See Dvorak in [0165])
with the smart contract: 
identifying the signed recovery blockchain transaction, (See Dvorak in [0166]) 
with the third party system […] 
transmitting a notification to an owner user device associated with a user identity that is identified as a wallet owner […] (“Once verification is received from the secure device company, the recovery key company would then send out a formatted notice, included as part of the request received from the secure device company, to an email address or other previously registered contact methodology of 
with the smart contract, […] 
determining whether an abort message […] has been received by the blockchain node […]; (“If the user replies that the request is a valid request, then the recovery key outsource company would sign the attached cryptocurrency send request and return the partially signed send request back to the secure device company for final signature and broadcasting of the transaction to the cryptocurrency network. If the user replies that the request appears to be in error, the request is immediately denied. The formatted notice may include contact information for appropriate representative(s) of the secure device company to whom the user could discuss the formatted notice should they perceive the formatted notice to be in error. This error, in addition to being the user did not initiate the recovery process, could be that the receive address is wrong, that the amount of cryptocurrency is wrong, or any other such detail. If the user fails to reply for a predetermined time, such as three days, the secure device company may be notified and the formatted notice may be resent to the user contact information. If the user fails to reply for an additional predetermined time, e.g., three days, the secure device company is again notified and the request may be resent one last time. If the user fails to reply, the recovery request is denied, the transaction to transfer funds to the new address is 
in response to determining that the abort message signed by the private key of the recovery account has not been received by the blockchain node during the waiting period, (“If the user fails to reply for a predetermined time, such as three days, the secure device company may be notified and the formatted notice may be resent to the user contact information. If the user fails to reply for an additional predetermined time, e.g., three days, the secure device company is again notified and the request may be resent one last time. If the user fails to reply, the recovery request is denied, the transaction to transfer funds to the new address is not signed, and the secure device company is notified that the user failed to authorize the transaction. In one embodiment, the user is not required to provide any information other than a simple “Yes” or “No” answer to the formatted notice that the requested transaction is valid or invalid, respectively.” See Dvorak in [0169]-[0170]) 
adding the new public key to a set of owner accounts identified as wallet owners. (“If the user replies that the request is a valid request, then the recovery key outsource company would sign the attached cryptocurrency send request and return the partially signed send request back to the secure device company for final signature and broadcasting of the transaction to the cryptocurrency network.” See Dvorak in [0167]; “Continuing the process flow, step 246 may include wallet server 46 performing the step add_missing_key. An 'add_missing_key' step may involve upon determination that a current address has a non-empty transaction history, 
Although Dvorak does not explicitly recite “blockchain transaction”, the limitations recited above are part of the process to permit the use of cryptocurrency in a payment system, which would use a blockchain ledger (See Dvorak in [0059]). Thus, Dvorak does teach the limitations as part of a “cryptocurrency network”.  
Dvorak does not expressly teach a wallet owner of a multi-owner wallet managed by a smart contract.  
However, Zinder does teach multi-signature payment systems (“In certain example embodiments, the transactions (e.g., from Company A to another participant) may be digitally signed by a private key that is centrally controlled and associated with computer system 600. In other words, assets may be moved from the address associated with a company (or the system, the asset, or other participants) to another address with a transaction that is digitally signed by a private key/public key combination that is associated with computer system 600. Indeed, various types of cryptographic access to the assets may be employed according to the embodiments described herein including multi-signature embodiments where a participant and the system 600 (or participant and company) both digitally sign a transaction.” See Zinder in [0075]). 
Zinder further teaches a blockchain node executes a smart contract (“FIG. 6 is signaling diagram for an example (e.g., atomic) blockchain transaction performed between an issuer identifier on the blockchain, a contract address on the blockchain, and an investor address on the blockchain. Here, three different blockchain entities (e.g., different blockchain addresses as discussed herein) are used for executing a smart contract. 
Zinder further teaches transactions digitally signed by the private key of recovery (“As shown in FIG. 2A, after creation of the asset and its corresponding data, then a blockchain transaction 701 is generated to initialize and/or enable “asset” 708 to issue new shares. Blockchain transaction 701 thus “sends” an amount of crypto-currency from the unique identifier associated with the private exchange 700 to the unique identifier that was created for the asset 708. This transaction 701 includes the public key of the private exchange 700 and is digitally signed by the private key of the private exchange 701 (e.g., as with a normal blockchain transaction). As a result of blockchain transaction 701, an amount of crypto-currency (e.g., satoshis in a bitcoin example) is associated with the unique identifier of the asset (e.g., as an unspent output).” See Zinder in at least [0062] referencing Figure 2A).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include “multi-signature payment systems”, “blockchain node executes a smart contract” and “transactions digitally signed by the private key”, as taught by Zinder, into the teachings of Dvorak to further improve the security of providing access to a payment account by requiring multiple signatures of the wallet owners, using the cryptographic ledger for secure verification and the digital rights management.
Dvorak, in view of Zinder, does not expressly teach initiating a waiting period in response to identifying the signed recovery blockchain transaction, and monitoring expiration of the waiting period. 
However, Wilson does teach monitoring the duration of the creation of a new blockchain node when a timestamp is set ([0038] “…The present inventive concept shall not be limited thereto, and may alternately use a more general notation for defining rights in a broader or more flexible manner, such as, for example, specifying that for a fixed duration, such as for the next 24 hours, entity A has the ownership or disposition right to sign over a digital asset, and thereafter that entities B and C must both sign.” [0041] “Turning to FIG. 2, one exemplary solution for providing such proof is to utilize a timestamp server. The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items, here including item 110 that is the transaction 110 of FIG. 1, to be time stamped, and widely publishes the cryptographic hash. Such timestamp shows that the data within the block 210, including recordation of the transaction item 110, existed at the time the block 210 was formed in order to get into the cryptographic hash 215. Once Owner 1 authorizes the transaction 120 of FIG. 1, this transaction item 120 may be included in a subsequent block 220, which is cryptographically hashed in combination with the output of the previous hash 215. Thus, each timestamp includes the previous timestamp in its hash to form a blockchain, with each timestamp reinforcing the timestamp before it.” See Wilson in [0038] and [0041] referencing Figure 2). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include “a fixed duration of time to receive a response”, as taught by Wilson, into the teachings of Dvorak because the process of providing access through the methods of a cryptographic ledger and the limits of a smart contract are further secured with a fixed duration, preventing external fraudulent activity outside of the time interval.
Regarding Claim 9, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 6. Dvorak further teaches wherein verifying the user identity comprises at least one of: verifying login credentials included with the wallet recovery request and performing out of band verification, wherein the wallet recovery request identifies the new public key. (“A benefit of the present disclosure includes the ability to re-authenticate users, or secure devices in the event of loss or compromise of the secure device. One embodiment includes a third private key and a copy of the UDEK stored offline, which may be used to verify credentials. The use of the third private key plus the UDEK and the server key may be used to meet the two out of three private key multi-signature requirement.” See Dvorak in [0026])
Regarding Claim 12, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 6. Dvorak further teaches wherein after the new public key is added to the set of owner accounts identified as wallet owners, the smart contract allows transactions from the multi-owner wallet that are signed with a new private key paired with the new public key. (“FIG. 9 illustrates an exemplary ‘public key syncing’ process 130, which may be a subset of the ‘first time set up’ function. Public key syncing process 130 highlights the encryption processes that occur to keep the private key/public key secured. At step 132, 56 performs a first step to send username and password to confirm a first time set up. This may include a serial number for a particular secure device 10. At step 134, user account server 52, in response generates an RSA key from the password deterministically, for example. User account server 52 stores an RSA public key in the device database 54 and sends an encrypted RSA private key to the user with an authorization code via the web server 56. At step 136, web browser 82 further stores the RSA private key, again encrypted, with the authorization token. At step 138, secure device 10 sends an authorization code that is signed by the private key of the user device 10. The authorization code is sent to the user account server 52, which at step 132 verifies the authorization code and decrypts the public keys with the UDEK. Further user account server 52 encrypts the public keys with the stored RSA public key.” See Dvorak in [0112])
Regarding Claim 13, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 12. Dvorak further teaches wherein the smart contract receives, from the requestor user device, the new public key. (See Dvorak in [0112])
Regarding Claim 15, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 9. Dvorak further teaches wherein the smart contract manages a deposit for the wallet recovery request, wherein in response to the multi-owner wallet determining that the abort message has not been received by the blockchain node during the waiting period, the smart contract returns the deposit. (“Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new 
Regarding Claim 16, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 9. Dvorak further teaches wherein the smart contract receives information identifying at least one limited function, wherein the smart contract prohibits processing of each limited function during the waiting period. (“FIG. 7 and FIG. 8 illustrate an exemplary process flow 80 for use case 'first time setup' which establishes the setup parameters for the present disclosure.” See Dvorak in [0102]; “Next, at step 204, user account server 52 applies the IFF time stamp verification passes an update the time stamp. Further at step 204, user account server 52 will send the receive_address_index parameter and receive_address parameter to secure device 10. Process flow proceeds further from step 204 to step 206 OP API server 50 where at step 204 API server 50 recognizes the "receive_finish_request" parameter and passes that information to secure device 10.” See Dvorak in [0122])
Regarding Claim 17, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 9. Dvorak further teaches wherein the smart contract prohibits processing of withdrawal transactions during the waiting period. (describing a negative limitation that would occur during the recovery process steps. See Dvorak in [0164]-[0167])
Regarding Claim 18, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 9. Dvorak further teaches wherein the new public key is part of an asymmetric key pair generated by the requestor user device, the asymmetric key pair further comprising a new private key, wherein the new private key is stored by the requestor user device. (“Each key storage location may be secured using a distinct authentication factor. In one embodiment, the cryptocurrency virtual wallet system and method may require N keys out of M keys for completion of a transaction or action where N<=M. In one embodiment, two out of three keys can be used for completion of a transaction or action. Thus, even if the server is compromised, or the secure device is lost, only one of the three private encryption keys is compromised.” See Dvorak in [0013])
Regarding Claim 19, Dvorak, in view of Zinder, in view of Wilson, teaches the limitations of claim 9. Dvorak further teaches with the smart contract, receiving from each of a plurality of owner user devices an abort transaction signed by a private key of the owner user device, and aborting recovery for the wallet in response to validation of the signed abort transactions. (as shown in Dvorak in [0164]-[0167])

Response to Arguments
Applicant’s arguments, filed 8th September 2020, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 112, the Applicant argues: The amendments are believed to overcome the rejections, and reconsideration and withdrawal of the objections are respectfully requested.
In response: The amendments of Response 8th September 2020, and of Supplemental Response 25th September 2020, improve the claims and overcome the issue of being indefinite. Therefore, the rejection has been withdrawn. 

Regarding the rejection under 35 USC 103, the Applicant argues: Independent Claim 6 relates to using an authorized third party system and a smart contract (executed by a blockchain node) to perform wallet recovery for a multi-owner wallet managed by the smart contract. The third party system transmits a signed recovery blockchain transaction to the blockchain node that executes the smart contract. The recovery blockchain transaction identifies a new public key and is signed by a private key of a recovery account managed by the third party system. The smart contract initiates a waiting period in response to identifying the signed recovery blockchain transaction. In response to expiration of the waiting period, the smart contract determines whether an abort message signed by the private key of the recovery account has been received by the blockchain node during the waiting period. In response to determining that the abort message signed by the private key of the recovery account has not been received by the blockchain node during the waiting period, the smart contract adds the new public key to a set of owner accounts identified as wallet owners for the wallet. In this manner, the wallet can be secured from collusion of several malicious wallet owners that might attempt to add a new malicious owner, since a private key of a recovery account managed by the third party system is required to initiate wallet recovery. According to an aspect of Claim 6, once wallet recovery has been initiated by a single wallet owner, wallet recovery is completed unless an abort message signed by the private key of the recovery account is received by the blockchain node during the waiting period. 
The Applicant submits that the cited references do not disclose or suggest at least the foregoing features.
In response: The claims as amended are interpreted to recover the access to the wallet account through the re-association of public keys from the requesting user to the user account. As interpreted, the prior art of record has been shown to teach the limitations recited, including a new grounds of rejection. The art of Zinder describes the functions of a smart contract within a blockchain transaction. The art of Wilson teaches the use of a timeframe to monitor conditions of the smart contract.  
The Applicant further argues: Dvorak is seen to disclose a recovery key company sending a formatted notice to an e-mail address of a user, and awaiting a reply form the user. See Dvorak, paragraphs [0167]. In one embodiment, the user's reply is a simple "Yes" or "No" answer to the formatted notice that answers whether the requested transaction is valid. If the user replies that the request is a valid request, then the recovery key outsource company would sign the attached cryptocurrency send request and return the partially signed send request back to the secure device company for final signature and broadcasting of the transaction to the cryptocurrency network. See Dvorak, paragraphs [0167]. If the user replies that the request appears to be in error, the request is denied. See Dvorak, paragraphs [0168]. If the user fails to reply, the recovery request is denied, the transaction to transfer funds to the new address is not signed, and the secure device company is notified that the user failed to authorize the transaction. See Dvorak, paragraphs [0169]. 
However, Dvorak is silent on a smart contract determining whether an abort message signed by the private key of a recovery account has been received by the blockchain node during the waiting period, as recited in Claim 6. It therefore follows that Dvorak is silent on adding the new public key to a set of owner accounts identified as wallet 
Georgiadis has been reviewed, and it is not seen to overcome the deficiencies of Dvorak. Accordingly, the Claims are not believed to be anticipated by, or obvious in view of, the cited references, and reconsideration and withdrawal of the rejections is respectfully requested.
In response: As shown in the rejection above, the art of Dvorak teaches the process for a cryptocurrency network, specifically a blockchain network, to renew keys. This is the process as recited in the claims. The function of a smart contract would be determined as the digital rights management program executed for the wallet account recovery, which can be found in a blockchain network. But Dvorak does not teach a wallet owner of a multi-owner wallet managed by a smart contract, where it is combined with the art of Zinder. Zinder teaches the process of blockchain transactions that require multiple signatures to complete a transaction, as defined by the agreement of the owners. Zinder further teaches a blockchain node executes a smart contract, and further teaches transactions digitally signed by the private key of recovery. As shown in the rejection above, the combination of Zinder with Dvorak teaches the limitations of the claims as amended. 
The rejection under 103 is maintained for the pending claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685